Title: To James Madison from Jacob Wagner, 5 September 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Department of State 5 Septr. 1805.
          
          I have been honored with your favor of the 2d. Having concluded from that of the 26th. ult. that you would commence your journey homeward early this week I have ceased to forward the letters to you: the arrears are however now enclosed; with the exception of letters from Genl. Hull and Genl. Wilkinson, detailing their installation, and some other papers of a secondary nature, which I forwarded to the President, under the expectation that they would be returned at the time of your arrival.
          I have advised Dr. Rogers to obtain a certificate from Governor Claiborne of his services to the English invalids at New Orleans, and what they were worth: they will thereafter fall within Mr. Merry’s engagement to pay the expenses occasioned by those unfortunate men’s arrival.
          Mr. Gray, who handed me the communications from the Norfolk insurance company, will wait here or at Baltimore for the passports. He acceded to my advice, that the cargo contemplated to be put on board the Express should be omitted. The passports are alike except the last clause in that to Genl. Turreau. I have a blank which will enable me to furnish one from the Department of State.
          No dispatches have yet arrived from Salem respecting Mediterranean affairs, from which I conclude that at least the part of the rumour, which promised them, is unfounded. You will find in one of the Charleston papers herewith the arrival of the Eliza from Gibraltar & Malaga, which left the former place on the 25 July & the latter on the 20th. She was informed on the 21st. by a Portuguese 74, that the peace was made. Though I believe the fact of peace, yet it is surprizing that in nearly two months (Rogers’ letter to Degen is quoted as dated 1st. June) it should not have been known at either of the abovementioned places officially and with details. It ought even to have been known at Madrid by the 12 July, the date of Yznardi’s letters. I am inclined to think that fame has done more than justice to Mr. Eaton, and that truth will attribute the event, if at all a reality, to the apprehensions entertained of the attack from our maritime force.
          
          As the enclosed application from Mr. Merry has travelled so much, I regret that it must experience some further delay; but this must be excused by the importance of the precedent it involves. No similar exemption from duty is known at the treasury; and as any exemption is a courtesy not every where reciprocated, it does not seem adviseable to extend it. It was refused to Pedersen, until he obtained a formal credential. Yet if Mr. Merry would claim it as for articles imported for the use of his suite or house hold, as the precedent would be avoided, it might well pass. Without such a general claim, it might be inferred that Mr. Foster had the privilege of free importation.
          The drought has been felt here and as far Westwardly as Fort Cumberland, but was relieved by copious rains succeeding in a few days those experienced at Philadelphia. We experience an intense heat but without any diminution of the general health. From the knowledge I have of the progress of yellow fever, I despair of Philada. escaping a general visitation this season, in the districts most exposed to its attack from local attractions. I have been informed that you are situated in eighth street between Chesnut and Walnut St. which has generally escaped and which I hope may exclude apprehension during your stay. With my best wishes and respects to Mrs. Madison, I remain, Dr. Sir, With affectionate respect, Your obed. servt.
          
            Jacob Wagner
          
          
            PS. Barney has presented bills to the amount of 300,000 francs & makes no doubt of the receipt of upwards of 200,000, more under the Convention.
          
        